Citation Nr: 1813312	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-23 962 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for asthma, claimed as secondary to asbestos exposure.

2. Entitlement to service connection, to include on a secondary basis, for bilateral hip disability.

3. Entitlement to a rating in excess of 20 percent for lumbar spine disability.

4. Entitlement to a rating in excess of 20 percent for cervical spine disability.

5. Entitlement to an initial rating in excess of 10 percent disabling, prior to May 25, 2010, and a compensable rating thereafter, for right lower extremity radiculopathy

6. Entitlement to an initial rating in excess of 10 percent disabling, prior to May 25, 2010, and a compensable rating thereafter, for left lower extremity radiculopathy.

7. Entitlement to an initial compensable rating, as of November 25, 2009, for granulomatous disease.

8. Entitlement to service connection for gastroesophageal reflux disease (GERD) and Barrett's esophagus, claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June and July 2010 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009, the Veteran filed a service connection claim for breathing problems and difficulty swallowing due to asbestos exposure.  The claim was bifurcated and a June 2010 rating decision denied service connection for gastroesophageal reflux disease (GERD) and Barrett's esophagus secondary to asbestos exposure.  With regard to the respiratory claim, that claim was additionally bifurcated and the RO granted service connection for granulomatous disease and denied service connection for cough variant asthma.  In June 2011, the Veteran filed a timely notice of disagreement (NOD) with the June 2010 rating decision and specifically noted swallowing difficulty secondary to asbestos exposure as an issue.  However, the record shows that the RO has not issued a SOC addressing that issue.  Accordingly, the Board is required to take jurisdiction over this issue for the limited purpose of remanding to direct the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

1. Asthma, Granulomatous Disease

The Veteran seeks entitlement to service connection for asthma.  Specifically, the Veteran asserts that he developed asthma as a result of exposure to asbestos during active duty service.

The Veteran's service treatment records (STRs) include a January 1989 asbestos exposure questionnaire showing the Veteran reported being bothered by shortness of breath when hurrying or walking up a slight hill, that he had to walk slower than most people his age due to breathlessness, and that he had to stop for breath when walking at his own pace.  He further reported smoking since age 16.  In September 1991, the Veteran complained of shortness of breath only with exercise.  The clinician noted the Veteran smoked on the weekends when drinking.  The clinician also noted the Veteran had exposure to asbestos but had worn protective gear.  A pulmonary function test (PFT) revealed a diagnosis for exercise induced reactive airway disease.  Another September 1991 STR shows the Veteran was prescribed a Proventil inhaler.  An April 1992 STR noted the Veteran was a smoker with worsening PFT results.  FEV-1 results were noted as 85 percent down from 96 percent.  Lastly, an October 1993 X-ray study revealed sub-optimally inflated lungs without focal pulmonary parenchymal abnormality.

The Veteran underwent a VA examination in June 1996.  The examiner noted a past medical history for a lung condition with frequent hacking cough.  The Veteran reported asbestos exposure for about five years without any protection.  He also reported frequent non-productive cough and denied any shortness of breath, hemoptysis or significant expectoration.  The examiner noted clear lungs with auscultation and normal breath sounds.  No advantageous sounds or rubs were noted.  The examiner did note the Veteran was currently having frequent dry coughs.  The examiner further noted a normal PFT and a chest X-ray showing clear lungs.  The Veteran was diagnosed with a history of asbestos exposure.

A September 2009 VA medical record noted "asbestos bilateral...inhaler at times."  Another September 2009 VA pulmonary medical record noted chronic cough.  The Veteran reported nonproductive cough and throat-clearing the past 6 months.  The physician further noted normal PFTs with results suggesting the presence of a small airway dysfunction and/or asthma.  The physician further noted possible etiologies including the following: post-nasal GTT; hair tickling the tympanic membrane; middle ear problems; elongated uvula; GERD; asthma; reactive airway dysfunction; vocal cord dysfunction; and psychogenic.  In December 2009, the Veteran was diagnosed with cough variant asthma.  

The Veteran underwent another VA examination in May 2010.  The Veteran reported breathing problems secondary to asbestos exposure.  The examiner noted no cough productive of sputum, no hemoptysis or anorexia.  The Veteran was noted to use an albuterol inhaler twice daily.  Auscultation of the lungs revealed no wheezes or crackles.  Additionally, no evidence for cor pulmonale or restrictive disease was found.  Lastly, spirometry and diffusion studies were normal.  The examiner opined that the Veteran's diagnosed cough variant asthma was not caused by military service.  In a June 2010 email, the examiner noted that his medical opinion was based on medical records showing that cough variant asthma was not described until December 2009, and that STRs from September 1978 to December 1995 did not describe an asthmatic condition.

The Board finds the May 2010 VA examination inadequate.  Specifically, the Board notes that the examiner based his negative etiological opinion on an inaccurate factual predicate; namely the absence of in-service evidence of an asthmatic condition.  In this regard, the Board notes that the STRs document complaints of shortness of breath, coughing, and treatment for a respiratory condition via a prescribed Proventil inhaler.  Lastly, the Board notes an in-service diagnosis for exercise induced reactive airway disease.  The examiner did not identify or discuss any of the above.

A medical opinion that is unsupported is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Additionally, VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Accordingly, the Board finds that another VA examination is necessary to properly adjudicate the issue on appeal.  

With regard to the Veteran's increased rating claim for granulomatous disease, at a July 2017 Travel Board hearing the Veteran testified that he had an appointment with his respiratory doctor later that month.  He further testified that he received a CT scan every year.  However, the most recent medical evidence of record is dated May 2011.  See May 2011 letter from Dr. JR. Accordingly, in order to properly adjudicate this issue on appeal, the Board finds that efforts should be made to associate with the claims file updated treatment records.  

2. Bilateral Hip, Lumbar Spine and Bilateral Lower Extremity Radiculopathy

The Veteran asserts service connection for bilateral hip disability.  Specifically, the Veteran asserts that his bilateral hip disability is secondary to his service-connected lumbar spine disability.  

The Veteran underwent a VA examination in May 2010.  The examiner found no swelling, heat, redness, tenderness or joint effusion of the hips.  Bilateral anterior and posterior cruciate ligaments were found stable as were bilateral medial and lateral collateral ligaments.  A Lachman's and McMurray's sign were negative bilaterally.  The examiner did note an X-ray study that revealed early degenerative arthritis in the bilateral hip.  The examiner opined that the bilateral hip degenerative joint disease was not caused by the lumbar spine disability.  In a June 2010 email, the examiner noted that his medical opinion was based on medical literature and clinical experience.  In addition, the examiner noted that the Veteran did not have enough adverse effects of his degenerative disc disease (DDD) upon physical examination to have affected the bilateral hip.

In December 2010, the Veteran complained of chronic medical problems including worsening arthralgia affecting his hips and back.  

During a July 2017 Travel Board hearing, the Veteran testified that pain radiated from his back down to his hips.  He further stated that his hips were manifested by pain and numbness.  

The Board finds that the evidence of record, including medical records and lay statements noting bilateral hip symptoms of pain and numbness, including reports of pain radiating from the back down through the hips, raises an issue as to aggravation.  A review of the May 2010 VA examination report only shows that the examiner offered an etiological opinion as to whether the lumbar spine disability caused the bilateral hip disability.  Other disabilities associated with the lumbar spine include bilateral radiculopathy for which the Veteran is service connected.

Accordingly, the Board finds that a VA examination is necessary to address the outstanding etiological issue on appeal.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Additionally, with regard to the increased rating claims for lumbar spine disability and bilateral radiculopathy, a December 2010 VA medical record reflects worsening symptoms affecting the back.  In a June 2011 letter, the Veteran asserted that he had chronic pain that seemed to be getting worse since his last VA examination.  The Veteran noted that previous findings for a normal posture and gait.  However, the Veteran asserted that he currently walked with a limp favoring his left side due to pain.  He further reported worsening pain and moderate paralysis in both legs and feet.  The Board additionally notes that during the July 2017 Board hearing, the Veteran testified that his bilateral radiculopathy symptoms had worsened and that the pain radiated down to his feet.  He also reported numbness and that prolonged sitting, standing or walking exacerbated his symptoms.  

Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his lumbar spine and bilateral radiculopathy symptoms had worsened since his last VA examination which occurred seven years prior, and recently added medical records supporting those assertions, the Board finds that a remand is warranted for a new VA examination.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

In any event, with respect to the issue of entitlement to service connection for bilateral hip disability, the Board finds that this claim and the increased rating claims are inextricably intertwined.  Specifically, the Board notes that any VA examination concerning whether the service-connected lumbar spine and bilateral radiculopathy aggravates the claimed bilateral hip disability on appeal will necessarily include examination findings relevant to the increased rating issues on appeal.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claims of entitlement to an increased evaluation for lumbar spine and bilateral radiculopathy must be remanded for contemporaneous adjudication.  

3. Cervical Spine

The Veteran last underwent a VA examination in December 2011.  The examiner diagnosed the Veteran with DDD and spondylosis of the cervical spine and radiculopathy of the right upper extremity.  The Veteran reported symptoms including pain, especially on the right side with spasms, numbness and tingling in his right arm.  The Veteran also reported weekly flare-ups during which he was unable to turn his head and that flare-ups occurred after driving for 30-40 minutes.  In addition, the Veteran reported that flare-ups occasionally resulted in radiation to his right shoulder, arm and hand.  Flare-up episodes reportedly lasted 3-4 days.  The examiner found functional loss including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, interference with sitting, standing and/or weight-bearing, and pain and stiffness at night and in the morning when lying in bed.  Additionally, the examiner found localized tenderness and pain to palpation for the joints and soft tissue of the cervical spine and the Veteran was found to have guarding resulting in an abnormal spinal contour.  No muscle atrophy was found and muscle strength was noted as normal.  Reflex testing was also found normal.  The examiner did find decreased sensory testing for the right hand/fingers and noted signs and symptoms of right sided radiculopathy in which intermittent pain was found severe as was paresthesia and/or dysesthesia.  The overall severity of the right sided radiculopathy was moderate.  Findings were negative for symptoms related to any left upper extremity radiculopathy.

At a July 2017 Travel Board hearing, the Veteran testified that his current cervical spine symptoms including pain which had worsened since his last VA examination.  The examiner stated that the cervical spine disability prevented mobility and that he had to be careful when driving a car because he could not turn his head and had to use mirrors.  Additionally, the Veteran testified that pain radiated down his left shoulder.  In this regard, the Board notes that the Veteran is currently service-connected for cervical DDD with left old C6-C7 radiculopathy and right upper extremity radiculopathy.  The Veteran is not in receipt of a disability rating based on left upper extremity radiculopathy.  

As noted above, evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his cervical spine disability currently includes symptoms related to left sided radiculopathy, the Board finds that a remand is warranted for a new VA examination.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Lastly, as noted above, in June 2011 the Veteran filed a timely NOD with regard to his service connection claim for GERD and Barrett's esophagus which was denied in a June 2010 rating decision.  However, the record shows that the RO has not issued a SOC addressing that issue.  As a SOC has not been issued, the Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:


1. Issue a SOC to the Veteran for his service connection claim for GERD and Barrett's esophagus.  The Veteran should be given the appropriate opportunity to respond to the SOC. The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal. 

2. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed respiratory condition, to include asthma. 

The examiner should answer the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory condition, to include asthma is etiologically related to the Veteran's active service?  

The examiner must provide a comprehensive rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of his service-connected granulomatous disease.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide findings that allow for an appropriate rating pursuant to 38 C.F.R. § 4.97.

5. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his diagnosed bilateral hip disability 

The examiner should answer the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral hip disability was caused or aggravated by a service-connected condition, to include lumbar spine and bilateral lower extremity radiculopathy?
  
The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

6. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of his service-connected lumbar spine disability and associated bilateral lower extremity radiculopathy.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of his service-connected cervical spine disability and any associated upper extremity radiculopathy.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

8. Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



